           Case 1:16-cv-02409-TSC Document 60 Filed 09/30/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                           )
FISHERIES SURVIVAL FUND, et al.,           )
                                           )
              Plaintiffs,                  )
                                           )
      v.                                   )      Case No. 16-cv-2409 (TSC)
                                           )
SALLY JEWELL, et al.,                      )
                                           )
              Defendants.                  )
                                           )

                                           ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, Defendants’

Motion for Summary Judgment [42] is hereby GRANTED. Plaintiffs’ Motion for Summary

Judgment [39] is hereby DENIED. Defendant-Intervenor’s Motion [40] is hereby DENIED AS

MOOT.

       This is a final appealable order.


                                                            2018.09.30
Date: September 30, 2018
                                                            18:13:35
                                                            -04'00'

                                           TANYA S. CHUTKAN
                                           United States District Judge
